
	
		I
		111th CONGRESS
		1st Session
		H. R. 3309
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to postpone
		  the increase in the minimum wage for 1 year.
	
	
		1.Postponement of wage
			 increaseSection 6(a)(1)(C) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)(C)) is amended by
			 striking beginning 24 months after that 60th day and inserting
			 July 24, 2010.
		
